                                                                                                          FILED
                                                                                                  2019 Jul-17 AM 10:21
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

FREDDIE DUNNING, JR. and                           )
PAULETTE DUNNING,                                  )
                                                   )
         Plaintiffs,                               )           CIVIL ACTION NO.:
v.                                                 )            2:19-CV-00376-KOB
                                                   )
GHS INTERACTIVE SECURITY,                          )
LLC and PRESTON BURNETT,                           )
                                                   )
         Defendants.                               )

                           MEMORANDUM OPINION AND ORDER

         This matter is before the court on Plaintiffs’ request, pursuant to 28 U.S.C. § 1447(c), for

costs, expenses, and attorney’s fees related to Defendant Preston Burnett’s removal of this action

to federal court. (2:19-CV-376-KOB, Doc. 8 at 18). As explained below, this court GRANTS

Plaintiffs’ request as to Defendant GHS Interactive Security, LLC but DENIES Plaintiffs’

request as to Mr. Burnett.

         Plaintiffs filed this action in Jefferson County Circuit Court on June 20, 2018. (2:18-CV-

1156-KOB, Doc. 1). On July 25, 2018, Defendant GHS removed the action to this court. (Id.).

As of that date, Plaintiffs had not yet served Mr. Burnett with process, so Mr. Burnett did not

join GHS’s removal petition. On August 24, 2018, Plaintiffs moved to remand and on November

7, 2018, this court granted the motion. (2:19-CV-376-KOB, Docs. 7 & 16). As explained in its

Memorandum Opinion, the court determined that GHS had not met its burden of establishing its

own citizenship and therefore had not met its burden of establishing complete diversity. (Doc. 16

at 3).
       Following the remand, the plaintiffs served Mr. Burnett with process on January 31,

2019. Mr. Burnett then filed his notice of removal on March 1, 2019. (2:19-CV-376-KOB, Doc.

1). Plaintiffs again moved to remand, arguing that the defendants had still failed to adequately

allege the citizenship of GHS. (2:19-CV-376-KOB, Doc. 8). Plaintiffs also requested costs,

expenses, and attorney’s fees incurred as a result of the second removal. (Id.). This court granted

Plaintiffs’ motion to remand and remanded the case to Jefferson County Circuit Court. (2:19-

CV-376-KOB, Doc. 21 & 22). But the court retained jurisdiction for the purpose of assessing the

appropriateness of awarding costs and fees and ordered Defendants to show cause why it should

not award them. (2:19-CV-376-KOB, Doc. 21 at 2). Each Defendant timely responded to the

court’s Order. (2:19-CV-376-KOB, Doc. 23 & 24).

       The Supreme Court has established that “courts may award attorney’s fees under

§ 1447(c) only where the removing party lacked an objectively reasonable basis for seeking

removal. Conversely, when an objectively reasonable basis exists, fees should be denied.”

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).The Eleventh Circuit has further

explained that “the reasonableness standard was ultimately the result” of the attempt to deter

removals made for the purpose of “prolonging litigation and imposing costs on the opposing

party,” while also not interfering with Congress’s decision “to afford defendants a right to

remove as a general matter, when the statutory criteria are satisfied.” Bauknight v. Monroe City;

446 F.3d 1327, 1329 (11th Cir. 2006).

       Here, Mr. Burnett argues that Plaintiffs have not demonstrated that he “lacked an

objectively reasonable basis for seeking removal” of this action. According to Mr. Burnett, he

had no reasonable basis to believe that complete diversity did not exist and that the only

information available to him suggested that complete diversity did exist. When the court first
remanded this case, GHS’s failure to establish diversity appeared to be a result of pleading

deficiencies, as opposed to any substantive barrier to complete diversity. (See 2:19-CV-1156-

KOB, Doc. 16 at 3) (“Defendant has not satisfactorily established the citizenship of its

members.”). The pleadings and evidence GHS submitted in connection with the prior removal

constituted Mr. Burnett’s principal knowledge of GHS’s citizenship, and his independent

investigation of publicly available documents did not reveal any information that would defeat

complete diversity. (Doc. 23 at ¶¶ 10–12). Only after removing the matter did Defendants jointly

investigate GHS’s ownership structure and discover an Alabama citizen member who defeated

complete diversity. (Doc. 23 at ¶¶ 14–15). But at the time of removal, Mr. Burnett could have

had an objectively reasonable basis that, given a second chance, GHS could cure the initial

removal’s defects and properly establish the citizenship of its members. So the court DENIES

Plaintiffs’ request for costs and fees as to Mr. Burnett.

       GHS similarly argues that its belief that diversity jurisdiction existed, while ultimately

incorrect, had an objectively reasonable basis. But GHS’s argument fails because, unlike Mr.

Burnett, GHS stood in the best position to ascertain its own membership. GHS claims that while

its admittedly complex corporate structure ultimately revealed a lack of complete diversity,

Plaintiffs have provided no evidence that GHS lacked an objectively reasonable basis for seeking

removal. But GHS had imputed, if not actual, knowledge of its own membership structure and

had the responsibility to determine its own citizenship before involving this court in a protracted

dispute about subject matter jurisdiction. GHS knew it had a complex ownership structure and

should have resolved the lingering citizenship questions well before Mr. Burnett removed this

action. Instead, GHS’s own response concedes that it provided (apparently incorrect) ownership

information to Mr. Burnett and suggested he could establish diversity jurisdiction by clarifying in
a second removal petition the entity types of two of GHS’s members. (Doc. 24 at ¶ 12). GHS

argues that only after weeks of investigation did it discover that its ownership structure included

an Alabama resident. But Plaintiffs moved to remand the first time in August 2018, and this

court granted that motion in November 2018. So even if GHS diligently attempted but failed to

ascertain its proper citizenship the first time around, it had months to verify the citizenship of its

members before Plaintiffs served Mr. Burnett. Instead, GHS apparently did nothing until Mr.

Burnett received service and then encouraged him to remove the action a second time.

       GHS cannot now rely on its failure to prepare as establishing an objectively reasonable

basis that complete diversity existed. So the court concludes that, because its own lack of

diligence resulted in its failure to timely ascertain its citizenship—and imposed on Plaintiffs the

need to seek and receive remand a second time—GHS lacked an objectively reasonable basis for

the removal. Pursuant to 28 U.S.C. § 1447(c), the court GRANTS Plaintiffs’ request for costs,

expenses, and attorney’s fees as to Defendant GHS.

       So, this court GRANTS the Plaintiffs’ request for attorney’s fees and costs pursuant to

§ 1447(c) as to GHS but DENIES the Plaintiffs’ request as to Mr. Burnett. The court reserves

jurisdiction for the sole purpose of calculating and awarding those fees and costs. See Cooter &

Gell v. Harmarx Corp., 496 U.S. 384, 395 (1990). (“It is well established that a federal court

may consider collateral issues after an action is no longer pending. For example, district courts

may award costs after an action is dismissed for want of jurisdiction.”); Stallworth v. Greater

Cleveland Reg’l Transit Auth., 205 F.3d 352, 257 (6th Cir. 1997) (holding that district court had

jurisdiction to consider plaintiff’s application for attorney’s fees after it remanded the case);

Montgomery & Larmoyeux by Montgomery v. Philip Morris, Inc., 19 F.Supp. 2d 1334 (S.D. Fla.
1998) (retaining jurisdiction to award attorney’s fees incurred as a result of removal after case

had been remanded).

        The court DIRECTS Plaintiffs to file with the court an accounting of the costs and fees

that are recoverable pursuant to 28 U.S.C. § 1447(c) on or before July 26, 2019. Defendant GHS

shall file its response as to the reasonableness of those fees, if necessary, on or before August 2,

2019.

        DONE and ORDERED this 17th day of July, 2019.


                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE
